..   ~   .   ·-/··
                                                                                                    FiLED FOR RECORD
I   ,
                                                                                                   2015 SEP 23 AH 10: 46
                                                                                                        sus;..1·,:
                                                                                                                ,.,".;·.fi .. ;,,_;cH
                                                                                                         01".fR!r·y ''LE''K
                                                            CAUSE NO. Fl 4576                      ~i.4R1ot1   cOln1fY. +ExAs
                             STATE OF TEXAS                                         IN THE   DISTRidcoiJiff
                                                                                                   FILED IN
                                                                                                            B~ :::p 0 0
                                                                                            6th COURT OF APPEALS
                             vs.                                                              TEXARKANA,
                                                                                    276TH JUDICIAL  DISTRICTTEXAS
                                                                                            9/23/2015 2:52:26 PM
                             NICHOLAS EDWARD AYERS                                              DEBBIETEXAS
                                                                                    MARION COUNTY,      AUTREY
                                                                                                    Clerk

                                                            NOTICE OF APPEAL

                             TO SAID HONORABLE COURT:

                                   COMES NOW Nicholas Edward Ayers, defendant in the above styled and

                             numbered cause, and gives notice of appeal from the sentence imposed against

                             him in this cause on August 27, 2015, all pursuant to Rule 25.2, Rules of

                             Appellate Procedure, and further shows that this is an appeal from a bench trial

                             in which Defendant pleaded guilty and his punishment was assessed by the court

                             at eighteen years confinement in the Institutional Division of the Texas

                             Department of Criminal Justice.

                                   WHEREFORE, defendant requests the Clerk to file this notice of appeal

                             and immediately send one copy to the Court of Appeals for the Sixth Judicial

                             District and one copy to the State's attorney and that the Clerk prepare a Clerk's

                             Record in accordance with Rule 34.5(a)(2), Texas Rule of Appellate Procedure, to

                             be sent to the Clerk of the Court of Appeals.

                                                                      Respectfully submitted,




                                                                      1
                                       ~~Counsel for Defendant
                                         202 S. Marshall, P.O. Box 276
                                         Jefferson, Texas 75657
                                         903-665-7111
                                         Fax: 903-665-7167
                                         Texas Bar #07038000




                           CERTIFICATE OF SERVICE

      I certify that I have hand delivered a true copy of the foregoing Notice of
Appeal to Angela Smoak, counsel for the State, on this 23rd day of September,
2015.


                                       d~~
                                         James P. Finstrom




                                         2